Citation Nr: 1242495	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  94-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure in service.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to herbicide exposure in service.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to herbicide exposure in service.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to herbicide exposure in service.

7.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to herbicide exposure in service.

8.  Entitlement to service connection for brain damage.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The matter has since been transferred to the RO in Manchester, New Hampshire.

A Travel Board hearing was held in October 2008 with the Veteran in Boston, Massachusetts, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal was subsequently remanded by the Board in December 2008 for further development, and now returns to the Board for additional review.

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran was denied service connection for chronic fatigue syndrome in a July 1997 Board decision.

2.  Evidence received since the July 1997 Board decision relates to a previously unestablished fact necessary to substantiate the Veteran's claim of service connection for chronic fatigue syndrome.

3.  Chronic fatigue syndrome is not etiologically related to service.

4.  Diabetes mellitus is not etiologically related to service, to include herbicide exposure in service.

5.  Peripheral neuropathy of the left lower extremity is not etiologically related to service, to include herbicide exposure in service.

6.  Peripheral neuropathy of the right lower extremity is not etiologically related to service, to include herbicide exposure in service.

7.  Peripheral neuropathy of the left upper extremity is not etiologically related to service, to include herbicide exposure in service.

8.  Peripheral neuropathy of the right upper extremity is not etiologically related to service, to include herbicide exposure in service.

9.  The Veteran had a preexisting brain injury that was not aggravated by service.


CONCLUSIONS OF LAW

1.  The July 1997 Board decision that denied service connection for chronic fatigue syndrome is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.304(d) (2012).

3.  Chronic fatigue syndrome was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

5.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

6.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

7.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

8.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

9.  Brain damage was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran's previously denied claim is being reopened.  Therefore, any notice error with respect to reopening that claim was not prejudicial to the Veteran and will not be discussed.

B.  Duty to Assist

The Veteran's service treatment records, personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) records, lay statements, and hearing transcripts have been associated with the claims file.

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claims.  However, the Board finds that the overall weight of the evidence, which does not reflect events, injuries, or diseases occurred in service or within one year of service, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the Veteran's claims.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no event, injury, or disease in service or within one year of service.

New and Material Evidence

Historically, the Veteran was denied service connection for chronic fatigue syndrome in a July 1997 Board decision. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).  Thus, the July 1997 decision is final.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish current chronic fatigue syndrome.  

Since the prior final decision, additional evidence has been added to the claims file.

VA treatment records dated November 1998 show complaints of "grinding" fatigue.  

Private treatment records dated January 2008 show the Veteran claimed to have chronic fatigue syndrome.  Additional records April 2009 also show complaints of fatigue.

At his October 2008 hearing, the Veteran testified that his chronic fatigue syndrome was manifested by three criteria.  He had severe mononucleosis as a teenager, endured hepatitis during service, and then was positive for the Epstein Barr virus.  He also had headaches and swollen lymph glands.  He had been diagnosed with the condition by VA.  He believed his condition was a residual of hepatitis from service.

Private treatment records dated July 2012 reflect a diagnosis of chronic weakness and debilitation.

The Board finds this evidence to be new, as it was not part of the record at the time of the prior final decision.  Moreover, it is material, as it relates to the previously unestablished fact of whether the Veteran has a current disability.  Specifically, the July 2012 private treatment records reflect a diagnosis of chronic weakness and debilitation.  Therefore, new and material evidence has been received, and the claim is reopened.

The RO denied the Veteran's claim of service connection for chronic fatigue syndrome on the basis that new and material evidence had not been received to reopen a prior final decision.  The decision above reopens the claim, finding that new and material evidence has been received.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  In this case, the Veteran was provided with complete notice regarding claims for service connection.  Also, he has provided arguments addressing his claim on the merits in his October 2008 hearing testimony before the Board.  The Board therefore finds that, given that the Veteran had adequate notice of the applicable regulations and has had the opportunity to submit argument and evidence on the merits of his claim, he would not be prejudiced by the Board's review of the merits of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

B.  Chronic Fatigue Syndrome

Service treatment records are negative for any complaints, treatment, or diagnoses related to chronic fatigue syndrome.  The Veteran underwent examinations in May 1968 and May 1969.  No relevant abnormalities were noted.  Notably, the Veteran was treated for possible hepatitis in April 1969.

A letter from the Veteran's treating VA physician was received in July 1990.  He stated that the Veteran was being followed in the neurology clinic for chronic fatigue syndrome that had been evaluated at the Lahey Clinic.

An April 1995 letter from the Veteran's VA physician stated that a diagnosis of chronic fatigue syndrome was to be made by a neurologist or rheumatologist.

The Veteran testified at an RO hearing in August 1995.  He stated that he was initially treated for flu-like symptoms in service.  It was described to him during basic training as Hong Kong flu.  He also lost 35 pounds while in the military, and recently experienced a similar weight loss.  About 90 percent of the time, the Veteran felt exhausted.  He had a terrible appetite and could not perform activities such as mowing the lawn.  He attributed his condition to hepatitis sustained in service.  He also contends that he may have been experimented on during his advanced individual training, as a number of men became very ill.  Several barracks were quarantined without any explanation.  He also had mononucleosis in 1965 or 1966.  He stated that mononucleosis and hepatitis were factors that were considered in diagnosis chronic fatigue.  Doctors had told him that his chronic fatigue syndrome was the result of military hazards.

VA treatment records dated November 1998 show complaints of "grinding" fatigue.  

Private treatment records dated January 2008 show the Veteran claimed to have chronic fatigue syndrome.  Additional records April 2009 also show complaints of fatigue.

At his October 2008 hearing, the Veteran testified that his chronic fatigue syndrome was manifested by three criteria.  He had severe mononucleosis as a teenager, endured hepatitis during service, and then was positive for the Epstein Barr virus.  He also had headaches and swollen lymph glands.  He had been diagnosed with the condition by VA.  He believed his condition was a residual of hepatitis from service.

Private treatment records dated July 2012 reflect a diagnosis of chronic weakness and debilitation.

Based on the evidence of record, the Board finds that service connection for chronic fatigue syndrome is not warranted.  Recent treatment records reflect a diagnosis of chronic weakness and debilitation, but the overall weight of the evidence is against a finding that this condition was incurred in or otherwise related to service.

Service treatment records do not reflect any complaints, treatment, or diagnoses related to chronic fatigue in service.  As stated above, the Veteran was treated for possible hepatitis in April 1969, and he has related his current condition to hepatitis in service.  The Board notes that the Veteran was trained as a corpsman in service, and therefore he may be competent to offer such an opinion.  However, service connection for hepatitis was already considered and denied by VA in a December 1990 rating decision.  The RO noted that hepatitis was not shown on physical examination or at separation, essentially finding that hepatitis was not shown in service.  

Therefore, the issue of whether hepatitis was demonstrated in service is res judicata. That is, the question has been settled.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Routen v. West, 142 F.3d 1434, 1437-38 (Fed. Cir. 1998) (applying finality and res judicata to VA decisions).  In arguing that his current chronic fatigue syndrome is related to hepatitis in service, the Veteran is essentially attempting to re-litigate the issue of whether hepatitis was shown in service, which was already considered and denied by VA in the November 1992 rating decision.  As noted above, new and material evidence can be submitted to reopen a previously denied hepatitis claim, or the Veteran may collaterally attack the November 1992 rating decision by alleging clear and unmistakable error.  However, no such evidence or allegations have been presented.  Consequently, the Board concludes that service connection for chronic fatigue syndrome based on theory of hepatitis in service is not warranted.

As chronic fatigue syndrome was not otherwise demonstrated in service, and there is no competent medical opinion linking the Veteran's current condition to service (other than hepatitis in service), service connection for chronic fatigue syndrome is denied.


C.  Diabetes and Peripheral Neuropathy

The Veteran contends that he has diabetes and peripheral neuropathy as a result of his service.  He specifically argued that he was exposed to herbicides in service.

As briefly noted above, if the Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). In addition, effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange). 75 Fed. Reg. 53202-53216 (August 31, 2010).

Unfortunately, the record does not support the Veteran's contention that he was exposed to herbicides during his period of service.  The Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2012).  In this case, while the Veteran served during the Vietnam era, his personnel records do not reflect service in the Republic of Vietnam.

At his October 2008 hearing, the Veteran testified that he completed his basic and advanced individual training at Fort Sam Houston in Texas.  He further testified that while engaged in outdoor field training there, he saw planes fly overhead at a low level and spray a brownish-orange substance.  He was told it was insecticide, but noticed a line of dead trees as well.  He did not have any protective gear and reported that he was "saturated" by the spray.

A report of the Veteran's alleged herbicide exposure was forwarded to the Joint Service Records Research Center (JSRRC).  In January 2012, the JSRRC issued a memorandum which stated that they were unable to corroborate the Veteran's claims.  An inquiry with the Defense Personnel Records Information Retrieval System (DPRIS) found that U.S. Army records do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Sam Houston between September 1968 and January 1969.  A Department of Defense listing of sites where Agent Orange was used or tested also did not include Fort Sam Houston.

The Board acknowledges the Veteran's reports that he was sprayed by low-flying planes while stationed at Fort Sam Houston.  However, the Veteran has not demonstrated the necessary expertise or knowledge to specifically identify that spray as Agent Orange.  In light of the JSRRC findings, the Board must conclude that the Veteran was not exposed to herbicides during service.  In the absence of such exposure, diabetes and peripheral neuropathy may not be presumed to have been incurred in service as a result of herbicides.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The U.S. Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service treatment records are negative for any complaints, treatment, or diagnoses related to either diabetes or peripheral neuropathy.  The Veteran underwent examinations in May 1968 and May 1969.  No relevant abnormalities were noted.  Notably, the Veteran's records reflect a longstanding history of peripheral neuropathy, and he was diagnosed as early as May 1986.  However, this is approximately 17 years after his discharge from service.  Additional records reflect only more recent diagnoses of diabetes mellitus.

In January 1989, the Veteran reported a history of exposure to lead, carbon monoxide, and benzene in 1979 while working as a truck driver.  He stated that after this exposure, he began experiencing a number of symptoms, including numbness and tingling in his extremities.

In sum, the evidence does not reflect that diabetes or peripheral neuropathy manifested during service or within 1 year of discharge.  The Board has considered the Veteran's own statements made in support of his claims.  The Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this case, however, the Veteran has not asserted that he experienced diabetes or peripheral neuropathy in service.  Rather, his assertions were primarily that he incurred these conditions as a result of herbicide exposure.

As the overall weight of the evidence does not establish herbicide exposure in service, or the onset of diabetes or peripheral neuropathy within 1 year of discharge, service connection for those conditions is not warranted.

D.  Brain Damage

In various statements, the Veteran reported that he sustained a head injury or concussion during a motor vehicle accident prior to service.  

The Veteran underwent an enlistment examination in May 1968.  He reported a history of right front temporal headaches with associated lightheadedness, and stated that he had sustained a concussion during a 1966 accident.  The examiner noted a neurologic abnormality, described as a history of concussion with good recovery.  Service treatment records reflect no other complaints, treatment, or diagnoses related to a brain or head injury.  A May 1969 separation examination was normal. 

VA treatment records dated April 1992 indicated no change in the high-signal T2-intensity lesions in the anterior left caudate and anterior left putamen.  The treating physician noted that these findings were non-specific and probably represented a demyelinating process that had been stable since the prior scan in 1989.

An August 1998 letter from the Veteran's private physician noted white matter lesions of uncertain significance.  VA treatment records dated November 1998 noted a white matter lesion evident on MRI that had been stable for many years.

Private records dated December 2007 noted that an MRI from December 1967 noted a lesion of the left anterior basal ganglion region from the left frontal horn.  There were additional lesions of the frontal and parietal lobes, which were thought to be cysts.  An October 2008 MRI of the brain noted no space-occupying lesions.  There was no midline shift, mass effect, or hemorrhage.  There was a focal prominent signal involving the left cavernous ICA inferiorly and projecting laterally which measured 3cm in diameter.  It was highly suspicious for a small cavernous ICA aneurysm.

At his October 2008 hearing, the Veteran asserted that his aneurysm and brain injury were related to exposure to Agent Orange.

Private records dated April 2012 reflect a diagnosis of possible Wernickes-Korsakoff secondary to alcoholism.

Based on the evidence of record, the Board finds that service connection for brain damage is not warranted.  Initially, the Board notes that a neurologic abnormality associated with the Veteran's history of a prior concussion was noted on his May 1968 enlistment examination.  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111.  Therefore, the Veteran is not presumed to be in sound condition at the time of his enlistment.

Moreover, there is no evidence to indicate that the Veteran's preexisting injury was aggravated by service.  Service treatment records do not reflect any complaints, treatment, or diagnoses related to his head injury or history of headaches.  A May 1969 separation examination was normal.  Post-service records reflect findings of white matter lesions and an aneurysm not demonstrated prior to service.  However, absent any relevant findings in service, there is no basis upon which to conclude that these conditions represent an aggravation of the Veteran's preexisting disability during service.

To the extent that the Veteran has asserted that his condition is related to herbicide exposure in service, the evidence does not establish such exposure during the Veteran's period of service, as discussed previously.  Moreover, brain damage is not among the disabilities presumed to be related to herbicide exposure.  38 C.F.R. § 3.309.


ORDER

The Veteran's previously denied claim for service connection for chronic fatigue syndrome is reopened; the appeal is granted to this extent only.

Service connection for chronic fatigue syndrome is denied.

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.


REMAND

In its December 2008 remand, the Board noted that the Veteran's claim for service connection for a right knee condition had been solely adjudicated under a theory of aggravation.  That is, the theory of direct service connection was not addressed.  

In the prior remand, the Board noted that the Veteran's own history of a preexisting right knee injury was insufficient to rebut the presumption of soundness.  Such evidence, absent any clinical evidence at entrance, failed to demonstrate that a right knee disorder clearly and unmistakably preexisted service.  The Board instructed the RO adjudicate the Veteran's claim for a right knee condition as one of direct service connection.  However, a review of the claims file indicates that a May 2012 VA opinion and May 2012 SSOC continued to address the claim based on aggravation.  Therefore, the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

On remand, the RO should adjudicate the Veteran's claim as one of direct service connection.  That is, the Veteran should be presumed to have been in sound condition at the time of his enlistment, and the RO should undertake the necessary development, to include a VA examination, to determine whether the Veteran has a current right knee condition that was incurred in, or is etiologically related to, his service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any right knee disorder, including degenerative joint disease with history of chondromalacia.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.  The examiner should presume that the Veteran was in sound condition at the time of his enlistment.

After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should specify the nature of any right knee disorder, providing diagnoses for all identified disorders.  The examiner should then provide an opinion as to whether any current right knee disorder, including degenerative joint disease or chondromalacia, is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to his active service.  A detailed rationale should be provided for all opinions.  If it cannot be determined whether the Veteran currently has a right knee disorder that is related to service on a medical scientific basis and without invoking processes related to guesses or based upon mere conjecture, the examiner should clearly specify this in the examination report, with an explanation as to why this is so.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

3.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


